Opinion issued March 5, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00251-CV
                           ———————————
    IN RE NEPHROLOGY LEADERS AND ASSOCIATES, PLLC AND M.
                   ATIQ DADA, MD, Relators



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION
      Relators, Nephrology Leaders and Associates, PLLC and M. Atiq Dada, MD,

filed a petition for writ of mandamus.1 Relators sought to vacate the Honorable




1
      The underlying proceeding is Nephrology Leaders and Associates, PLLC and M.
      Atiq Dada, MD v. McGuireWoods LLP, Cause No. 2017-21479, in the 190th District
      Court, Harris County, the Honorable Beau Miller presiding. Relators’ prior
      interlocutory appeal challenging a March 13, 2018 sealing order for non-party
      American Renal Associates is pending under 01-18-00242-CV.
Debra Ibarra Mayfield’s March 13, 2018 “Order Denying Plaintiffs’ Motion to

Compel” and to direct the respondent to order the privileges asserted by real party

in interest McGuireWoods LLP waived or, alternatively, an order requiring

McGuireWoods LLP to produce a privilege log.             After abating this case, a

supplemental clerk’s record was filed attaching a January 29, 2019 order, signed by

the new respondent, the Honorable Beau Miller, vacating the March 13, 2018 Order

and the related November 27, 2018 order denying relators’ motion for

reconsideration.   See TEX. R. APP. P. 7.2(b).      Then on February 26, 2019, a

supplemental clerk’s record was filed attaching the February 13, 2019 amended

order granting relators’ alternative motion to compel an amended privilege log from

McGuireWoods LLP.

      The Clerk of this Court’s February 21, 2019 notice of intent to dismiss for

want of jurisdiction notified relators that this mandamus petition may be dismissed

for want of jurisdiction as moot unless they responded within ten days of that notice.

See TEX. R. APP. P. 42.3(a); see, e.g., In re Jackson, No. 01–12–00020–CV, 2012
WL 405707, at *1 (Tex. App.—Houston [1st Dist.] Feb. 9, 2012, orig. proceeding)

(mem. op.) (dismissing mandamus petition as moot after relator received relief

requested). On February 25, 2019, relators filed a letter in response agreeing with

the Clerk’s notice and consenting to the dismissal of its petition for want of

jurisdiction as moot.

                                          2
      Accordingly, the Court reinstates this case, construes relators’ letter as a

motion to dismiss, grants it, and dismisses this petition for want of jurisdiction as

moot. See TEX. R. APP. P. 42.3(a).

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.




                                         3